Exhibit 10.13

 

NATIONAL SEMICONDUCTOR CORPORATION

 

RESTRICTED STOCK PLAN

(AS AMENDED EFFECTIVE JULY 18, 2007)

 

 

 

1.

Objective

 

The National Semiconductor Corporation Restricted Stock Plan is designed to
further the growth, development and financial success of the Company by
providing additional incentives to certain Employees by assisting them to become
owners of capital stock of the Company and thus to benefit directly from its
growth, development and financial success.

 

 

2.

Definitions

 

Whenever used in this Plan, the following terms shall have the meaning set forth
below unless the context clearly indicates to the contrary.

 

Award: Restricted Stock Unit or Restricted Stock awarded to a Participant
pursuant to the Plan.

 

Board: The Board of Directors of National Semiconductor Corporation.

 

Committee: The Compensation Committee of the Board.

 

Common Stock: National Semiconductor Corporation’s common stock, par value $.50
per share.

 

Company: National Semiconductor Corporation (“NSC”), a Delaware corporation, and
any corporation in which NSC controls directly or indirectly more than fifty
percent (50%) of the combined voting power of voting securities.

 

Disability: Inability to perform any services for the Company and eligible to
receive disability benefits under the standards used by the Company’s disability
benefit plans or any successor plan thereto.

 

Employee: An individual in the regular employ of the Company at any time.

 

Fair Market Value: As of given date, the Fair Market Value of a share of the
Common Stock shall be the opening stock price of the Common Stock on the New
York Stock Exchange on such date or if the Common Stock is not traded on such
day, then on the immediately preceding trading day on the New York Stock
Exchange.

 

Officer: An Employee of the Company who is appointed or elected by the Board to
serve as an officer of National Semiconductor Corporation.

 

Participant: An Employee who has been granted an Award pursuant to the Plan.

 

Plan: This National Semiconductor Corporation Restricted Stock Plan.

 

Restricted Stock: Common Stock issued pursuant to the terms of this Plan that is
subject to certain restrictions and may be subject to the risk of forfeiture.

 

Restricted Stock Unit: An Award issued pursuant to Section 6 of the Plan.

 

Retirement: Permanent termination of employment with the Company and (a) age is
either sixty-five (65) or age is at least fifty-five (55) and years of service
in the employ of the Company is then (10) or more, and (b) the terminating
employee has certified to the Secretary that he or she does not intend to engage
in a full-time vocation.

 

--------------------------------------------------------------------------------



 

Secretary: The Secretary of National Semiconductor Corporation.

 

Termination of Employment: The time when the employee-employer relationship
between the Participant and the Participant’s employer is terminated for any
reason, with or without cause, including, but not by way of limitation, a
termination upon the sale , merger or other disposition of Participant’s
employer; by reduction in force; resignation; discharge; death; Disability; or
Retirement, but excluding (i) terminations where there is a simultaneous
reemployment by the Company, or (ii) terminations where the Participant
continues a relationship (e.g., as a director or as a consultant) with the
Company.

 

Vesting Date: Date that the restrictions and/or risk of forfeiture of an Award
lapse.

 

 

3.

Shares Subject to the Plan

 

 

(a)

The shares of stock which may be issued pursuant to Awards shall be shares of
Common Stock. The aggregate number of such shares which may be issued pursuant
to Awards shall not exceed 4,000,000.

 

 

(b)

Any shares issued pursuant to an Award that are reacquired by National
Semiconductor Corporation pursuant to the restrictions thereon may again be
utilized under this Plan, subject to the limitations of Section 3A.

 

 

(c)

In the event that the outstanding shares of Common Stock are hereafter changed
into or exchanged for a different number or kind of shares or other securities
of National Semiconductor Corporation, or of another corporation, by reason of
reorganization, merger, consolidation, recap­i­tal­iza­tion, reclassification,
or the number of shares is increased or decreased by reason of a stock split-up,
stock dividend, combination of shares or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by National Semiconductor Corporation (provided, however, that conversion of any
convertible securities or notes of National Semiconductor Corporation shall not
be deemed to have been “effected without receipt of consideration”), the
Committee shall make appropriate adjustments in the number and kind of shares
which may be issued pursuant to Awards, including adjust­ments of the
limitations in Section 3.A on the maximum num­ber and kind of shares which may
be issued pursuant to Awards.

 

 

4.

Granting of Awards

 

 

(a)

Any Employee of the Company who is not an Officer shall be eligible to be
granted an Award. Officers are not eligible to be granted Awards under this
Plan.

 

 

(b)

The Committee shall from time to time, in its absolute discretion:

 

 

(i)

Select from among Employees (including Employees to whom Awards have previously
been granted) those to be granted Awards;

 

 

(ii)

Determine the number of shares of Common Stock to be issued pursuant to any
Award to such selected Employees; and

 

 

(iii)

Determine the purchase price, if any, and other terms and conditions applicable
to the shares subject to an Award, consistent with the Plan.

 

 

(c)

Shares of Common Stock issued pursuant to an Award may be either previously
authorized but unissued shares or issued shares which have been reacquired by
National Semiconductor Corporation. The Committee shall establish the purchase
price (if any) and form of payment for shares of Common Stock subject to an
Award. In all cases legal consideration shall be required for each issuance of
shares of Common Stock pursuant to an Award.

 

 

2

 

--------------------------------------------------------------------------------



 

(d)

Upon the selection of an Employee to be issued Restricted Stock, the Committee
shall instruct the Secretary to issue such Restricted Stock and may impose such
conditions on issuance as it deems appropriate.

 

 

5.

Terms of Restricted Stock

 

 

(a)

Restricted Stock shall be issued only pursuant to a Restricted Stock Agreement
entered into between the Participant and the Company, which may be in written or
electronic form and which shall contain such terms and conditions as the
Committee shall determine, consistent with the Plan.

 

 

(b)

The consideration for the issuance of Restricted Stock shall be set by the
Committee; provided, however, that such price shall not be less than the par
value of a share of Common Stock on the date of grant, unless otherwise
permitted by applicable state law.

 

 

(c)

Upon delivery of the shares of Restricted Stock to the escrow holder pursuant to
Section 5.F, the Participant awarded Restricted Stock shall have all the rights
of a stockholder with respect to said shares, subject to the restrictions in his
or her Restricted Stock Agreement, including the right to vote the shares and to
receive all dividends or other distributions paid or made with respect to the
shares.

 

 

(d)

Unless otherwise approved by the Committee, no shares of Restricted Stock issued
under this Plan may be sold, assigned or otherwise transferred until at least
one year has elapsed from the date the Restricted Stock was issued. All shares
of Restricted Stock issued under this Plan (including any shares received by
holders thereof as a result of stock dividends, stock splits or any other forms
of recapitalization) shall be subject to such other restrictions, including
performance based restrictions, as the Committee shall provide in the terms of
each individual Restricted Stock Agreement; provided, however, that by a
resolution adopted after the Restricted Stock is issued, the Committee may, on
such terms and conditions as it determines to be appropriate, remove any or all
of the restrictions imposed by the terms of the Restricted Stock Agreement. All
restrictions imposed pursuant to this Section 5.D shall expire within ten years
of the date of issuance. Restricted Stock may not be sold or encumbered until
all restrictions are terminated or expire.

 

 

(e)

Each individual Restricted Stock Agreement shall provide that Restricted Stock
subject to restrictions under the Restricted Stock Agreement shall be reacquired
by National Semiconductor Corporation immediately upon a Termination of
Employment for any reason; provided, however, that the Committee may provide
that no such reacquisition shall occur in the event of a Termination of
Employment because of the Restricted Stockholder’s Retirement or Disability or
death. If the Committee has determined that no such reacquisition shall occur in
the event of a Termination of Employment because of a Restricted Stockholder’s
Disability or death, the restrictions imposed under the Restricted Stock
Agreement shall immediately expire and the shares of the Common Stock shall
become available without restriction to the Restricted Stockholder or to the
Restricted Stockholder’s estate, as applicable. In cases where the Committee has
determined that no such reacquisition shall occur in the event of a Termination
of Employment because of a Restricted Stockholder’s Retirement: (i) any
time-based restrictions imposed under the Restricted Stock Agreement shall
immediately expire and the shares of Common Stock will become available to the
Restricted Stockholder without restriction; (ii) any performance-based
restrictions imposed under the Restricted Stock Agreement shall not expire and
shares of Common Stock will not become available without restriction to the
Restricted Stockholder until the applicable performance period has been
completed, the performance has been measured, and the final number of shares of
Common Stock earned by the Restricted Stockholder has been determined. Except as
provided herein, the Committee shall have the discretion to determine the effect
of all matters and questions relating to Termination of Employment, including
but not by way of limitation, the question of whether a Termination of
Employment resulted from a discharge for cause, the question of whether a
Termination of Employment has occurred upon the sale, merger or other
disposition of the Participant’s employing company, and all questions of whether
particular leaves of absence constitute Termination of Employment.

 

 

3

 

--------------------------------------------------------------------------------



 

 

(f)

The Secretary or such other escrow holder as the Committee may appoint shall
retain physical custody of the certificates representing Restricted Stock until
all of the restrictions imposed under the Restricted Stock Agreement expire or
are removed. In no event shall any Participant awarded Restricted Stock retain
physical custody of any certificates representing Restricted Stock issued to him
or her.

 

 

(g)

The Committee shall cause a legend or legends to be placed on certificates
representing all shares of Restricted Stock that are still subject to
restrictions under Restricted Stock Agreements, which legend or legends shall
make appropriate reference to the conditions imposed thereby.

 

 

6.

Restricted Stock Units

 

 

(a)

The Committee is authorized to make Awards of Restricted Stock Units to any
Participant selected by the Committee in such amounts and subject to such terms
and conditions as determined by the Committee. At the time of grant, the
Committee shall specify the date or dates on which the Restricted Stock Units
shall become fully vested and nonforfeitable, and may specify such conditions to
vesting, including performance conditions, as it deems appropriate. Unless
otherwise approved by the Committee, the minimum vesting period for Restricted
Stock Units shall be one year. On the Vesting Date, National Semiconductor
Corporation shall transfer to the Participant one unrestricted, fully
transferable share of Common Stock for each Restricted Stock Unit scheduled to
be paid out on such date and not previously forfeited.

 

 

(b)

The term of any Restricted Stock Units shall be set by the Committee in its
discretion but shall not be longer than ten years.

 

 

(c)

The Committee may establish the purchase price, if any, of any Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Common Stock on the date of grant, unless otherwise permitted by
applicable state law.

 

 

(d)

An Award of Restricted Stock Units shall only be payable while the Participant
is an Employee; provided, however, that the Committee in its sole and absolute
discretion may provide that an Award of Restricted Stock Units may be paid
subsequent to a Termination of Employment as a result of the Participant’s
Retirement, death or Disability. If the Committee has determined that an Award
of Restricted Stock Units may be paid subsequent to a Termination of Employment
as a result of the Participant’s death or Disability, the Award shall be paid to
the Participant (or the Participant’s estate, as applicable) immediately upon
the Participant’s Termination of Employment by reason of the Participant’s death
or Disability. If the Committee has determined that an Award of Restricted Stock
Units may be paid subsequent to a Termination of Employment as a result of the
Participant’s Retirement: (i) in cases of time-based vesting conditions, the
Award will be paid immediately upon Retirement; (ii) in cases of
performance-based vesting conditions, the Award will be paid only after the
applicable performance period has been completed, the performance has been
measured, and the final Award amount has been determined. Except as provided
herein, the Committee shall have the discretion to determine the effect of all
matters and questions relating to Termination of Employment, including but not
by way of limitation, the question of whether a Termination of Employment
resulted from a discharge for cause, the question of whether a Termination of
Employment has occurred upon the sale, merger or disposition of the
Participant’s employing company, and all questions of whether particular leaves
of absence constitute Termination of Employment.

 

 

(e)

Any Award granted pursuant to this Section 6 shall be subject to such additional
terms and conditions as determined by the Committee and shall be evidenced by a
written Award Agreement.

 

 

4

 

--------------------------------------------------------------------------------



 

7.

Provisions Applicable to Awards

 

 

(a)

Upon the merger or consolidation of National Semiconductor Corporation with or
into another corporation, the acquisition by another corporation or person
(excluding any employee benefit plan of National Semiconductor Corporation or
any trustee or other fiduciary holding securities under an employee benefit plan
of National Semiconductor Corporation) of all or substantially all of National
Semiconductor Corporation’s assets or 51% or more of National Semiconductor
Corporation’s then outstanding voting stock, or the liquidation or dissolution
of National Semiconductor Corporation, the restrictions imposed under the
Restricted Stock Agreements and Award Agreements shall immediately expire.

 

 

(b)

Nothing in this Plan or in any Restricted Stock Agreement or Award Agreement
shall confer upon any Participant any right to continue in the employ of
Participant’s employer, or interfere with or restrict in any way the rights of
Participant’s employer to terminate or discharge any Participant at any time for
any reason whatsoever. The Participant’s employer shall retain the absolute and
unrestricted right to terminate a Participant’s employment at any time for any
reason.

 

 

(c)

National Semiconductor Corporation’s obligation to issue or deliver to the
Participant any certificate or certificates for unrestricted shares of stock or
to pay to the Participant any dividends or make any distributions with respect
to any Award is expressly conditioned upon receipt from the Participant, on or
prior to the date the same is required to be withheld, of:

 

 

(i)

Full payment (in cash or by check) of any amount that must be withheld by the
Participant’s employer for federal, state, local and/or other tax purposes; or

 

 

(ii)

Subject to the Committee’s consent and Section 7.C.(iii), full payment by
delivery to National Semiconductor Corporation of unrestricted shares of Common
Stock previously owned by the Participant duly endorsed for transfer to National
Semiconductor Corporation by the Participant with an aggregate Fair Market Value
(determined, as applicable, as of the date of the lapse of the restrictions or
vesting, or as of the date of the distribution) equal to the amount that must be
withheld by the Participant’s employer for federal, state, local and/or other
tax purposes; or

 

 

(iii)

With respect to the withholding obligation for shares of Restricted Stock that
become unrestricted shares of stock as of a Vesting Date or shares of
unrestricted Common Stock issued pursuant to an Award, subject to the
Committee’s consent and to the timing requirements set forth in this Section
7.C.(iii), full payment by retention by the Company of a portion of such shares
of unrestricted Common Stock with an aggregate Fair Market Value (determined as
of the Vesting Date) equal to the amount that must be withheld by the
Participant’s employer for federal, state and/or local tax purposes; or

 

 

(iv)

Subject to the Committee’s consent, any combination of payments provided for in
the foregoing subsections (i), (ii), or (iii).

 

 

8.

Administration

 

 

(a)

The Committee shall have the duty to conduct the general administration of the
Plan in accordance with its provisions. The Committee shall have the power to
interpret the Plan and all other documents relating to Awards and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. The
Committee may delegate any of its rights and duties under this Plan to the Chief
Executive Officer of National Semiconductor Corporation.

 

 

6

 

--------------------------------------------------------------------------------





 

(b)

All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Participants, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or Award.

 

 

9.

Other Provisions

 

 

(a)

No Award, or interest or right therein or part thereof, shall be liable for the
debts, contracts or engagements of the Participant or successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that nothing in this Section 9.A shall prevent transfers by will or by
the applicable laws at descent and distribution.

 

 

(b)

The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board. Neither the amendment,
suspension nor termination of the Plan shall, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore issued. No Award may be issued during any period of suspension or
after termination of the Plan.

 

 

(c)

This Plan shall not affect any other compensation or incentive plans in effect
for the Company. Nothing in this Plan shall be construed to limit the right of
the Company to establish any other forms of incentives or compensation for
Employees of the Company, to issue restricted or unrestricted stock other than
under this Plan in connection with any proper corporate purpose, including, but
not by way of limitation, the issuance of restricted or unrestricted stock in
connection with the acquisition in any form of the business, stock or assets of
any corporation, firm or association.

 

 

7

 

 